Citation Nr: 0908372	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-22 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for the residuals of a head 
injury, to include headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.  

In December 2008, the Veteran presented testimony at a 
personal hearing conducted at the Waco RO before the 
undersigned Veterans Law Judge (VLJ).  A transcript of this 
personal hearing is in the Veteran's claims folder.

During the hearing, the Veteran's representative clarified 
that the Veteran's headaches are a residual of his pre-
service head injury, which was aggravated during service.  
Consequently, the Board has recharacterized the issues on 
appeal to more accurately reflect the Veteran's intentions.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To obtain service personnel and private 
treatment records 

The Veteran contends that his pre-existing head injury was 
aggravated during service.  In particular, he claims that he 
developed headaches, memory loss, and has drainage from his 
nose from aggravation of this injury during service.  During 
his December 2008 hearing, the Veteran testified that he 
sought treatment during service on several occasions for 
headaches during boot camp.  Additionally, he stated that he 
was originally assigned the job of personnel clerk but was 
transferred to the job of cook because he could not handle 
the duties.  When he was unable to handle the duties of cook, 
he was reassigned to the job of mortar man, which he also had 
problems performing.  

The Veteran and his representative asserted that although 
some of his service treatment records are in the claims file, 
some of his service treatment records are missing.  However, 
a December 2005 response from the National Personnel Records 
Center reflected that his complete medical and dental records 
were mailed.  Nevertheless, the Board notes that the 
Veteran's service personnel records, to include his DD Form 
214 are not of record.  In light of the Veteran's contentions 
that he was reassigned different military occupational 
specialties (MOS) due to his inability to complete the duties 
of these positions presumably due to complications of his 
head injury, the Board finds that a remand is necessary to 
obtain his service personnel records.  

The Veteran's service treatment records contained a June 1981 
report of medical history which indicated that the Veteran 
had surgery following a head injury.  It was also noted that 
spinal fluid had leaked out of his nose and that he was 
treated by Dr. S in Waco, Texas.  As it appears that the 
Veteran had a pre-existing head injury and the issue is 
aggravation of that injury, additional treatment records 
pertaining to his pre-service surgery or any outside 
treatment contemporaneous with his time in service pertaining 
to any residuals of a head injury would be extremely 
beneficial to the resolution of this issue.  Thus, attempts 
to obtain any treatment records from Dr. S should be 
undertaken on remand.  

Additionally, the Veteran testified that he sought treatment 
from P.M.C. approximately one month after his separation from 
service for headaches.  The Veteran submitted a VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, at the time of his hearing.  
Therefore, a remand is necessary to attempt to obtain these 
records.  38 C.F.R. § 3.159(c)(1).



Accordingly, the case is REMANDED for the following action:

1.  The Veteran's service personnel 
records should be associated with the 
claims file.

2.  Attempts should be made to obtain 
private treatment records from the P.M.C. 
pertaining to treatment for headaches in 
approximately June 1980.  Additionally, 
after securing any necessary release from 
the Veteran, attempts should be made to 
obtain any records from Dr. S in Waco, 
Texas who presumably treated the Veteran 
following his head injury as noted in the 
June 1981 report of medical history.  

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




